Citation Nr: 1228181	
Decision Date: 08/15/12    Archive Date: 08/21/12

DOCKET NO.  06-10 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied service-connection claim for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than July 16, 2007 for the award of service connection for depression.

3.  Entitlement to service connection for PTSD.

4.  Entitlement to an initial rating greater than 50 percent for depression.

5.  Entitlement to an increased disability rating for service-connected degenerative changes of the lumbar spine with laminectomy, currently rated 40 percent disabling.

6.  Entitlement to an increased disability rating for service-connected degenerative changes of the cervical spine status post anterior cervical discectomy and fusion at C5-6 and C6-7, currently rated 30 percent disabling.

REPRESENTATION

Veteran represented by:	Darla J. Lilley, Attorney at law


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from March 1978 to February 1989, and from February 1990 to October 1995. 

This matter is before the Board of Veterans' Appeals (the Board) on appeal of March 2005, April 2009, and May 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas and Muskogee, Oklahoma.  Original jurisdiction in this case currently lies with the RO in Muskogee, Oklahoma.

Lumbar and cervical spine

The Veteran was awarded service connection for his lumbar spine disability in June 1997; a 20 percent disability rating was assigned, effective the first eligible date following his separation from active service, November 1, 1995.  This rating was subsequently increased to 40 percent, also effective November 1, 1995 in a February 1998 supplemental statement of the case (SSOC) and rating decision.  

The Veteran was awarded service connection for his cervical spine disability in a September 1997 rating decision; a 10 percent disability rating was assigned, also effective November 1, 1995. 

In 2004, the Veteran filed a claim requesting an increased disability rating for both his lumbar and cervical spine disabilities.  Concerning the Veteran's lumbar spine, the RO denied an increased rating greater than 40 percent in the above-referenced March 2005 rating decision.  Concerning the Veteran's cervical spine, the RO increased the Veteran's disability rating from 10 to 20 percent in March 2005, effective August 13, 2004, and again from 20 to 30 percent in February 2006, effective December 1, 2005.  The Veteran disagreed with these assigned ratings and perfected an appeal as to both lumbar and cervical spine issues.  The Board notes that although the RO increased the assigned cervical spine disability rating during the appeal period, the Veteran has made clear his desire to proceed with his appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) [when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated].

The Board remanded both the Veteran's increased rating claims in November 2010 for additional evidentiary development.  Such was achieved, and the RO readjudicated the claims in May 2011 and February 2012 supplemental statements of the case (SSOC).

PTSD

In June 1997, the RO denied the Veteran's service-connection claim for PTSD.  The Veteran disagreed with this decision, but did not perfect an appeal as to the PTSD claim.  The RO subsequently denied the Veteran's request to reopen his PTSD claim in the above-referenced March 2005 rating decision.  The Veteran did not disagree with this determination.

Most recently, in the above-referenced April 2009 rating decision, the RO again denied the Veteran's request to reopen his previously denied service-connection claim for PTSD.  In a September 2009 letter, the Veteran's attorney indicated that the Veteran wanted Board review of the issues set forth in the VA's April 2009 rating decision.  See the September 8, 2009 letter from the Veteran's attorney.  As such, the Veteran timely filed a Notice of Disagreement with the RO's April 2009 rating decision, denying the Veteran's request to reopen his PTSD claim.  Significantly, the RO certified the Veteran's appeal to the Board before readjudicating the Veteran's PTSD claim in a statement of the case (SOC).  

Following the Board's November 2010 remand of the issue, the RO sent the Veteran a May 2011 SSOC that included readjudication of the Veteran's PTSD claim.  In that adjudication, it appears the RO denied entitlement to service connection for PTSD on the merits of the claim without formally addressing the threshold question of whether new and material evidence had been submitted to reopen his previously denied PTSD claim.  The Veteran filed a timely substantive appeal in June 2011.  

The Board notes that the question of whether new and material evidence has been received is one that must be addressed by the Board, notwithstanding any favorable decision as to this matter which may have been rendered by the RO.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) [before considering a previously adjudicated claim, the Board must determine that new and material evidence was presented or secured for the claim, making RO determination in that regard irrelevant].  As discussed in detail below, the Board is in fact reopening the Veteran's PTSD claim herein.

Depression

In a September 2008 rating decision, the RO denied the Veteran's service-connection claim for depression.  The Veteran disagreed with this determination, and perfected an appeal as to this issue.

Although the Veteran originally developed a service-connection claim for depression alone, the Board expanded the issue in November 2010 to include entitlement to service connection for any acquired psychiatric disorder, other than PTSD.  As noted in the Board's November 2010 decision, the United States Court of Appeals for Veterans Claims (the Court) has determined that a mental disorder claim cannot be limited to a single diagnosis alone, but "must rather be considered a claim for any mental disorder that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim."  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Because the record contained diagnoses of major depressive disorder and adjustment disorder, the Board determined that under Clemons, such diagnoses should be part of the Veteran's underlying claim.  

In the above-referenced November 2011 rating decision, the RO awarded the Veteran service connection for depression, and assigned an initial 50 percent disability rating effective January 18, 2008.  The Veteran disagreed with both the initial rating and effective date assigned by the RO, and perfected an appeal as to both issues.  During the pendency of the appeal, the RO changed the effective date for the award of service connection from January 18, 2008 to July 16, 2007.  See the RO's March 2012 rating decision.  The Veteran has expressed continued dissatisfaction with this assignment.  As such, the issue remains on appeal.

All appeals have been merged for the sake of economy.

Issues not on appeal

In November 2010, the Board dismissed the following three claims: (1) whether clear and unmistakable error (CUE) existed in the RO's June 1997 or February 1998 rating decisions, as they pertained to the evaluation of the Veteran's initial rating for a lumbar spine disability; (2) whether CUE existed in the RO's March 2005 rating decision, as it pertained to the evaluation of the Veteran's lumbar spine disability rating; and (3) whether CUE existed in the RO's March 2005 and February 2006 rating decisions, as they pertained to the evaluation of the Veteran's cervical spine disability rating.  In the same November 2010 decision, the Board also denied the Veteran claim that CUE existed in the RO's September 1997 or May 2002 rating decisions, as they pertained to the evaluation of the Veteran's cervical spine disability rating.

The Veteran has not appealed these determinations, and they are final.  38 C.F.R.             § 20.1100 (2011).

Additionally, the Board notes that in recent correspondence, the Veteran's attorney indicated that the Veteran seeks Board review of all issues decided in the March 13, 2012 SOC, to include VA's "failure to award TDIU benefits . . . ."  See the Veteran's July 2012 Statement in Support of Claim.  Notwithstanding the fact that the SOC dated March 13, 2012 only addressed one issue-namely, entitlement to an effective date earlier than July 16, 2007 for the award of service connection for depression-and did not contain an adjudication addressing entitlement to a total disability rating based on individual unemployability (TDIU), the Board notes that the Veteran has already been awarded TDIU by the RO in a May 2007 rating decision, effective from June 30, 2006.  Since a TDIU award has already been granted, no entitlement issue is currently in appellate status.   

Remanded issues

The Veteran's service-connection claim for PTSD, and his claims for higher disability ratings for his lumbar spine disability, cervical spine disability and depression are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  In June 1997, the RO denied the Veteran's claim of entitlement to service connection for PTSD.  The Veteran did not perfect an appeal as to this decision.  

2.  In March 2005, the RO denied the Veteran's request to reopen his previously denied service-connection claim for PTSD, and the Veteran did not perfect an appeal as to this decision.

3.  The evidence associated with the claims folder subsequent to the RO's March 2005 decision has not been previously submitted to agency decisionmakers, and when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service-connection for PTSD.
4.  On May 3, 2006, the RO received the Veteran's service-connection claim for a psychiatric disability, to include as secondary to his service-connected lumbar and cervical spine disabilities.


CONCLUSIONS OF LAW

1.  Both the June 1997 RO rating decision denying the Veteran's service-connection claim for PTSD, and the March 2005 rating decision denying the Veteran's request to reopen his service-connection claim for PTSD, are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2011).

2.  Since the March 2005 RO decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for PTSD.  Therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002);          38 C.F.R. § 3.156 (2011).

3.  The criteria for the assignment of an effective date of May 3, 2006 for the grant of service connection for depression have been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.155, 3.400 (2011).


      REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted above, the Board remanded the Veteran's request to reopen his PTSD claim to the agency of original jurisdiction (AOJ) so that a SOC may be issued per the holding in Manlincon v. West, 12 Vet. App. 238 (1999).  Such was achieved in May 2011, and the Veteran filed a timely substantive appeal one month later.  See the Veteran's June 2011 VA Form 9.  

The Board also instructed the AOJ to request and obtain any pertinent treatment records identified by the Veteran relevant to his claimed mental health disabilities.  The RO sent the Veteran a letter dated December 15, 2010 specifically requesting the Veteran to identify any other evidence or information that would support his claims.  The RO has since associated the Veteran's updated VA treatment records and any private treatment records requested or submitted by the Veteran with the Veteran's VA claims folder. 

Thus, the Board finds compliance with the Board's September 2003 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance]. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, defined to include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The Board has considered this legislation and case law with respect to the Veteran's application to reopen his previously disallowed service-connection claim for PTSD.            38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  Concerning the instant matter, given the favorable action taken below regarding the Veteran's application to reopen his PTSD claim, the Board finds that further discussion of VCAA is not required with respect to the claim to reopen.  Any error in the duties to notify the Veteran of the evidence necessary to substantiate his application to reopen, and to assist him in the development of his claim to reopen is harmless.

There are some claims to which the VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  With respect to the Veteran's claim for an earlier effective date for the award of service connection for depression, no VCAA notice is necessary because, as is more thoroughly explained below, the outcome of this earlier effective date claim depends exclusively on documents which are already contained in the Veteran's VA claims folder.  The Court has held that a veteran claiming entitlement to an earlier effective date is not prejudiced by failure to provide him with VCAA notice of the law and regulations governing effective dates if, based on the facts of the case, entitlement to an earlier effective date is not shown as a matter of law.  See Nelson v. Principi, 18 Vet. App. 407, 410 (2004).  

Additionally, The Veteran's effective date claim arises from disagreement with the assigned effective date following the grant of service connection.  The Board notes that in Dingess, the Court held that once a service-connection claim is granted, the claim is substantiated and further notice as to the effective date and rating elements is not required.  Therefore, in this case, as entitlement to service connection for depression has already been granted by the RO, and the Veteran is now seeking the assignment of an effective date for the award of service connection earlier than that assigned by the RO, further notice regarding effective dates is not required.  Id.; also see Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In any event, the Veteran was in fact provided notice under the VCAA and Dingess regarding effective dates in a letter dated in December 2010. 

Concerning VA's duty to assist, the Board notes that the Veteran's service treatment records, and post-service VA and private treatment records have been obtained.  With respect to new and material evidence claims, VA's statutory duty to assist a claimant in the development of a previously finally-denied claim does not attach until the claim has been reopened based on the submission of new and material evidence.  Once a claim is reopened, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for benefits under a law administered by VA, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A (West 2002). 

As discussed in more detail below, new and material evidence sufficient to reopen the Veteran's service-connection claim for PTSD has in fact been submitted, and the Board is reopening the claim.  The Board is remanding the Veteran's reopened PTSD claim for further evidentiary development.

With respect to the Veteran's claim for an earlier effective date, as was alluded to above, the outcome of this claim rests with evidence which is already in the claims folder, which will be discussed below.  There is no indication in the record that additional evidence relevant to the issue decided herein is available but absent from the claims folder.  

The Board wishes to make clear that although the Veteran's attorney has recently put VA on notice that the Veteran receives ongoing care for his disabilities, and that "[t]o the extent the VA has not collected all ongoing medical reports, the VA has committed remandable error," [see, e.g., the Veteran's February 17 and March 20, 2012 VA Form 9s, as well as his July 2012 Statement in Support of Claim], neither the Veteran nor his attorney has identified any outstanding relevant treatment records that date prior to the effective date under review-July 16, 2007.  In this connection, although the Board is required to remand the Veteran's other compensation claims so that all updated treatment reports can be associated with the claims folder, the outcome of this earlier effective date claim rests entirely with evidence which is already in the claims folder, dated from July 16, 2007 and for all times prior.  As such, medical records documenting ongoing and current treatment for the Veteran's disabilities would have no bearing on the outcome of the Veteran's claim for an effective date earlier than July 16, 2007 for the award of service connection for depression.  The Board notes that VA treatment records dated through May 2010 are currently of record.

The Board additionally recognizes that the Veteran was awarded disability benefits from the Social Security Administration (SSA) in December 2010, shortly after the Board's November 2010 decision.  See the December 2010 Decision by the SSA.   Normally, VA has a duty to obtain SSA records when it has actual notice that the Veteran is receiving SSA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  In this case, however, there is no suggestion that these records would be relevant to the Veteran's claim for an earlier effective date for the award of service-connection for depression.  Indeed, as discussed in more detail in the Remand section below, the SSA based its disability benefits determination solely on the Veteran's physical disabilities, specifically referencing the Veteran's service-connected lumbar and cervical spine disabilities, his knee disability, his carpal tunnel syndrome, and his obesity.  See the December 2010 SSA decision, page 3 of 6.  It appears that the Veteran's psychiatric problems played no part in the SSA's December 2010 determination, and neither the Veteran nor his attorney suggest otherwise.  

Because there is clear indication that the SSA based the Veteran's disability award on records relating to his physical disabilities and not his psychiatric disabilities, the Board finds that a remand to obtain SSA records is not required before deciding his current effective date claim.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) [holding that VA is not required to obtain SSA records in all cases but only where potentially relevant to the claims on appeal].  Indeed, under these circumstances, it appears that further development would serve no apparent useful purpose and would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546   (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of these issues has been consistent with said provisions.  The Board is satisfied that any procedural errors in the originating agency's development and consideration of the claims were insignificant and nonprejudicial to the Veteran. 

The Veteran has been accorded ample opportunity to present evidence and argument in support of his claims.  See 38 C.F.R. § 3.103 (2011).  He has retained the services of a representative, and has declined an opportunity for a personal hearing. 

Accordingly, the Board will address the claims on appeal.

Whether new and material evidence has been received sufficient to reopen a previously denied service-connection claim for PTSD

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011). 

In general, VA rating decisions or Board decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.1100, 20.1103 (2011).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.
New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2011).

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of her claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

The Court has recently stated that the language of VA regulations does not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened.  See Shade v. Shinseki, 24 Vet. App 110 (2011).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Analysis

As noted in the Introduction above, the question of whether new and material evidence has been received is one that must be addressed by the Board, notwithstanding any favorable decision as to this matter which may have been rendered by the RO.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The RO originally denied the Veteran's service-connection claim for PTSD in a June 1997 decision, which the Veteran did not appeal.  The RO subsequently denied the Veteran's request to reopen his PTSD claim in an unappealed March 2005 rating decision.  Because the Veteran did not perfect appeals as to these RO determinations, they became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R.     §§ 3.104, 20.1103 (2011).

In essence, the RO denied the Veteran's request to reopen his service-connection claim in March 2005 based on a finding that the Veteran did not submit new and material evidence demonstrating a current diagnosis of PTSD or a confirmed in-service stressor.  See the RO's March 2005 rating decision, page 8.  The Board's current inquiry will be directed to the question of whether any additionally submitted [i.e. after March 2005] evidence bears directly and substantially upon these prior findings.

Since March 2005, the Veteran has asserted that he has a current diagnosis of PTSD based on a previously undisclosed in-service stressor.  Indeed, the Veteran reported to the February 2011 VA examiner that although he served as an aircraft mechanic in service, he also worked security and noted that "he lost a lot of partners due to different situations."  In particular, the Veteran indicated that he had to talk a person out of hanging himself, who "ended up later slitting his wrists."  He also noted that living in the Philippines during service was stressful to him because "people were always trying to steal things."  See the February 2011 VA examiner's report, page 2.  [The Veteran also indicated to the VA examiner that he witnessed a car bomb go off while retrieving his luggage at a German airport in 1985, but such assertions were in fact presented to VA prior to March 2005.]

Significantly, the Veteran has also submitted new and material medical evidence from the VA indicating a "positive" screen for PTSD.  See, e.g., the Veteran's September 28, 2006 VA treatment report.  

The Court has held that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."            See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118.

In this connection, the Board finds that the newly-submitted lay and medical evidence described above constitutes new and material evidence as to the previously denied issue on appeal, as such evidence was not of record prior to the last final denial of the Veteran's claim in March 2005, and relates to unestablished facts pertaining to in-service stressors and current diagnoses that are necessary to substantiate that claim.  As noted above, the credibility of lay and medical assertions, although not their weight, is presumed for the narrow purpose of determining whether sufficient evidence has been submitted to reopen the previously disallowed claim for service connection.  See Justus, supra.  

Accordingly, there is sufficient new and material evidence to reopen the Veteran's claim of entitlement to service connection for PTSD.  See 38 C.F.R. § 3.156 (2011).  

The Board notes in passing that although there may be of record new and material evidence sufficient to reopen the Veteran's PTSD claim, this does not mean that the claim must be allowed based on such evidence.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.

For reasons which will be expressed below, the Board finds that additional development is required before the Veteran's PTSD claim may be adjudicated on the merits.





Entitlement to an effective date earlier than July 16, 2007 for the award of service connection for depression

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002);              38 C.F.R. § 3.400 (2011).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA. 38 U.S.C.A. § 5101(a) (West Supp 2011); 38 C.F.R. § 3.151(a) (2011).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2011).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2011).

Analysis

The RO has assigned an effective date of July 16, 2007 for the award of service connection for depression, based on the VA's receipt of the Veteran's service-connection claim on that date.  In this July 2007 correspondence, the Veteran indicated his desire to be rated for "all residuals of [his] back and neck condition, including a rating for all psychological . . . residuals."  See the Veteran's June 26, 2007 letter to his attorney, received by VA on July 16, 2007.  Significantly, a February 2011 VA examiner opined after review of the Veteran's record that the Veteran did indeed have depression that was as likely as not secondary to his service-connected spinal disabilities.  See the February 2011 VA examiner's report, page 5.  The RO awarded service connection in a May 2011 rating decision, effective January 18, 2008.  Subsequently, the RO awarded an earlier effective date of July 16, 2007 based on the above-referenced July 2007 correspondence from the Veteran.   See the RO's March 2012 rating decision.  

The Veteran seeks the assignment of an effective date earlier than July 16, 2007 for the award of service connection for depression.  Based upon a complete review of the evidence on file, and for reasons and bases expressed immediately below, the Board finds that the assignment of an effective date of May 3, 2006 is in fact warranted for the service-connection award at issue. 

As has been discussed in the law and regulations section above, the assignment of an effective date for service connection is in essence governed by the date of filing with VA of a claim therefor.  See 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2011).

The Board notes that the Veteran has filed prior service-connection claims with VA for psychiatric problems [claimed as PTSD] as early as November 1995.  As noted above, the last denial of the Veteran's most recent claim occurred in March 2005.  Since the Veteran did not appeal the RO's March 2005 determination, it became final.  38 C.F.R. §§ 3.104, 20.1103 (2011).   The Board's inquiry is therefore limited by operation of law to whether the Veteran filed a claim of entitlement to service connection for a psychiatric disability after this March 2005 rating decision, and before the current effective date of the award in question, July 16, 2007.

Crucially, in much the same way as he claimed in July 2007, the Veteran also expressed a desire to be rated for all "psychological . . . residuals" of his service-connected back and neck conditions in prior correspondence received by VA on May 3, 2006.  See the Veteran's April 27, 2006 letter, received by VA on May 3, 2006.  This May 2006 letter contains the Veteran's first indication that he wished to receive compensation for a psychiatric disability, to include as secondary to his service-connected spine disabilities, following the RO's March 2005 rating decision.  The Board accordingly finds that the Veteran's date of claim is actually May 3, 2006, and the Veteran's award of service connection for depression should be made effective on that date.  

The Board adds that it has carefully reviewed the record and can identify no communication from the Veteran which may reasonably be considered to be a claim of entitlement to service connection for a psychiatric disability dated after the March 2005 rating decision and prior to the above-referenced correspondence received on May 3, 2006.  See Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992) [the Board must look at all communications that can be interpreted as a claim, formal or informal, for VA benefits].  

The Board recognizes that medical evidence was in existence prior to the Veteran's May 3, 2006 claim that referenced diagnoses of depression or adjustment disorder.  The Board notes however that the mere existence of medical evidence which refers to a disability does not establish an intent on the part of a veteran to seek service connection for that disorder.  See Ellington v. Nicholson, 22 Vet. App. 141 (2007) [in the absence of a sufficient manifestation of an intent to apply for benefits for a particular disease or injury, a document providing medical information in and of itself is not an informal claim for VA benefits]; see also Dunson v. Brown, 4 Vet. App. 327, 330 (1993) [an informal claim must identify the benefit sought]. 

Based on the evidence discussed above, the Board finds that an effective date of May 3, 2006 is warranted for the award of service connection for the Veteran's depression.  To this extent only, the benefit sought on appeal is granted.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for PTSD reopened.  

Entitlement to an effective date of May 3, 2006 for the grant of service connection for depression is granted.

REMAND

The Board regrets having to remand the remaining issues of the Veteran's appeal.  However, this remand is necessary to ensure that the Veteran receives all consideration due to him under the law. 

Identification of ongoing medical treatment

While the Board was crafting a decision in this case, the Veteran's attorney filed multiple statements, to include one dated most recently in July 2012, notifying VA that "[t]he veteran receives ongoing, relevant medical care from previously identified medical providers."  Indeed, the Veteran's attorney has stipulated that "[t]o the extent the VA has not collected all ongoing medical reports, the VA has committed remandable error," and has requested that VA "collect all ongoing medical records."  See the Veteran's February 17 and March 20, 2012 VA Form 9s, as well as his July 2012 Statement in Support of Claim, submitted by his attorney.  

VA is required to make reasonable efforts to help a veteran obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  It is also the duty of the VA to assist a veteran in obtaining records from Federal agencies, including VA Medical Centers.  See 38 U.S.C.A. § 5103A  (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  In this case, although the Veteran's attorney has notified VA of the Veteran's ongoing medical treatment, she has not specified for what disabilities such treatment is for, the dates of such treatment, or the places where such treatment has been administered, and has instead made vague references to ongoing treatment from "previously identified medical providers."  The Board notes that the Veteran's claims folder contains ten volumes of treatment records from various VA and private medical providers at different times for different disabilities.  While the Veteran's attorney's repeated requests for VA's help in obtaining medical records triggers another remand in this case, the Board is unable direct the RO with any specificity as to where to look for such records.  On remand, the RO should send the Veteran's attorney a letter asking her to specify the dates and places of relevant ongoing treatment for the disabilities remaining on appeal, and to submit release forms for any and all private providers for whom the Veteran wishes VA to request additional treatment reports.  

Social Security Administration (SSA) records

The record demonstrates that the Veteran was recently awarded disability benefits from the SSA.  See the December 22, 2010 SSA decision.  Pertinently, this favorable SSA determination was based in part on medical records showing treatment for the Veteran's service-connected lumbar spine and cervical spine disabilities.  See id., page 4.  Unfortunately, the evidence of record does not contain the Veteran's complete SSA records, and there is no indication that the medical records reviewed by the SSA are cumulative or duplicative of those already of record.  Because such records may contain pertinent information relating to the Veteran's lumbar and cervical spine increased rating claims, an effort should be made to obtain them.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); see also Murincsak v. Derwinski, 2 Vet. App. 363 (1992) [VA's duty to assist includes obtaining records from SSA and giving appropriate consideration and weight in determining whether to award or deny VA disability compensation benefits].

VA examination

Treatment records obtained since the Board's last prior remand pertinently indicate that the Veteran underwent lumbar spine surgery in October 2011.  See, e.g., the Veteran's October 13, 2011 Report of Procedure or Operation [noting that the Veteran underwent a bilateral L3-L4, L4-L5 and L5-S1 laminectomy, diskectomy and foraminotomy, as well as posterolateral fusion of L3, L4, L5, and S1].  Unfortunately VA last assessed the severity of the Veteran's lumbar spine disability prior to this reported surgery, in February 2011.  Consequently, a more contemporaneous depiction of the Veteran's service-connected lumbar spine is required.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ["Where the record does not adequately reveal the current state of the claimant's disability . . . the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination."].  The Veteran should therefore be scheduled for a VA examination to determine the current severity of his lumbar spine disability.  

AOJ initial adjudication

As noted above, the RO awarded the Veteran a 50 percent initial disability rating effective July 16, 2007 for his service-connected depression.  See the RO's May 2011 and March 2012 rating decisions respectively.  The Veteran duly perfected an appeal for a higher initial disability rating, and for an earlier effective date for the award of service connection.  The Board has in fact granted the Veteran's appeal for an earlier effective date in this decision, awarding service connection for depression effective May 3, 2006.  The agency of original jurisdiction (AOJ) has not yet had the opportunity to assign an initial disability rating for the Veteran's depression as of this new effective date.  As such, the Veteran's perfected appeal for a higher initial rating must be remanded to the AOJ so that a disability rating may be assigned for the new time period under review.

Accordingly, the case is REMANDED to the RO for the following action:

1. The RO should contact the Veteran's 
attorney and request that she identify any medical treatment the Veteran has received for his lumbar spine, cervical spine, or mental health disabilities that remains undocumented in the Veteran's claims folder.  She should be asked to specify the dates and places of the Veteran's treatment, and to distinguish what care if any, was administered at a VA medical center and what care was administered at a private facility.  The RO should attach multiple copies of VA Form 21-4142, Authorization and Consent to Release Information, and the Veteran's attorney should be asked to complete and return these releases, or have the Veteran complete and return these releases, so that VA can obtain private treatment records on his behalf.  

If the Veteran or his attorney responds to this request with appropriate specificity, the RO should then take steps to secure copies of any such treatment reports identified which are not in the record on appeal, to include any existing relevant updated VA treatment records.  Efforts to obtain these records should be memorialized in the Veteran's VA claims folder.  

2.  The RO should also request the SSA to provide copies of any records pertaining to the Veteran's SSA disability benefits, to include any medical records obtained in connection with the Veteran's application. Any materials obtained should be associated with the Veteran's VA claims folder.  If no SSA records can be found, or if they do not exist, the VBA should request specific confirmation of that fact and make a formal finding of such unavailability. 

3.  After obtaining any available records noted above, the RO should then schedule the Veteran for a physical examination to determine the current severity of his lumbar spine disability.  The Veteran's VA claims folder and a copy of this Remand should be made available to, and should be reviewed by the examiner.  

The examiner should specifically identify (1) range of motion of the Veteran's lumbar spine, including motion accompanied by pain, in degrees; and (2) functional impairment, including upon repetitive testing, due to pain, incoordination, weakened movement, and excess fatigability on use.  If the Veteran's lumbar spine is ankylosed, this should be made clear.

The examiner should also specifically assess the severity of all neurological symptomatology, if any, that is at least as likely due to the Veteran's service-connected lumbar spine disability.  

A report should be prepared and associated with the Veteran's VA claims folder.

4.  Following the completion of the foregoing, and after undertaking any other development it deems necessary, the RO should then readjudicate the Veteran's service-connection claim for PTSD, and his increased rating claims on appeal, to include assessing the severity of the Veteran's depression from the new effective date of service connection, May 3, 2006 to the present day.  If any of the claims are denied, in whole or in part, VBA should provide the Veteran and his attorney with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


